Case 1:20-cv-03664-GPG Document1 Filed 12/14/20 USDC Colorado Pagelof6é ~~ 3

Pro Se | (Rev_ 12/16) Complaint for a Civil Case

FILED

. c 4
st RICT OF COLORADO.

UNITED STATES DISTRICT COURT2029 DEC 14 PH 4: 33

__10 District of _ CO

for the

___CIVIL___ Division

Kay Page

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

24/7 Intouch ’

Ascendo USA Tirc ,

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Case No.

Jel REY PL COLWELL |

BY

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [J Yes [No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

, heeded.
Name
“Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Kay Page

 

1064 Zeno Way, #104

 

Aurora, Arapahoe

 

CO 80017

 

(720)369-9277

 

kmpage24@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-03664-GPG Document1 Filed 12/14/20 USDC Colorado Page 2 of 6

. Pro Se 1 (Rev_ 12/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

 

Name 24/7 Intouch (Headquarters)
Job or Title (if known)

Street Address 240 Kennedy Street, 2nd Floor
City and County Winnipeg

State and Zip Code Manitoba, R3C 171 Canada
Telephone Number (800)530-1121

 

E-mail Address (if known}

 

Defendant No. 2

 

 

 

 

 

 

Name Ascenda USA Inc. (office where plaintiff worked) d/b/as 24/7 Intoyg —
Job or Title (if known)

Street Address 14001 E lliff Ave, Ste 600, 6th Floor

City and County. Aurora, Arapahoe

State and Zip Code CoO 80014

Telephone Number (844)931-1087

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
we

Case 1:20-cv-03664-GPG Document1 Filed 12/44/20 USDC Colorado Page 3 of 6

Pro Se 1 (Rev 12/16) Complaint for a Civil Case

If.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V lFederal question [J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

4. Americans with disabilities act

2. Title VII of the Civil Rights Act of 1964

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , 1s a citizen of the

 

State of (name) .

 

nn If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) . >

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:20-cv-03664-GPG Document1 Filed 12/14/20 -USDC Colorado Page 4 of 6

Pro Se 1 (Rev 112/16) Complaint for a Civil Case «

TI.

IV.

 

b. If the defendant is a corporation
The defendant, , (name) . , is incorporated under
the laws of the State of (name) , and has its.

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ° ,

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The amount is $175,000 for,
a. major depression, anxiety distress after HR and management knew of my mental illnesses.

b. having HR offend, intimidate and oppress in a meeting.
c. never receiveing a pay raise when Wes Bateman, director, gave.everybody else a raise of

$2.00 to $4.00 per hour, including managers.

Statement of Claim

Write'a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

1. American Disability Act
a.12/19/18 -- sent email to Jerry Rodrigez, ops mgr, telling him Jake Rodgers, mgr, was having an affair with a

subordinate named Paige. 1.) 12/22/18 -- in an HR office, an HR rep, Jerry, ops mgr, Jake, mgr, wroté me up for
being unprofessional, but it was not a final. b. 2/21/19 -- gave Diana, HR rep, disability papers signed by my
doctor and me. c. 5/04/19 -- Wes Bateman, director, made me wait three days to book an Airbnb. d. 6/01/19 -
Wes Bateman, director, never gave me a raise, when he gave everone else a raise, including management.

e. 7/04/19 — - gave a three page letter to Diana, HR rep, about all the bad things that. were happening to me "by 3

AAInntanN

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal

_arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Includé any
punitive or exemplary damages’ claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Actual damages -- $25,000, wrongs not continuing because | was terminated.

1. Damages for having major ongoing depression and anxiety; and HR and management knowing.
2. Damages for never getting a pay raise when everyone else did, including managers.

Punitive damages -- $150. 000 -- to protect me and others who worked/work for 24/7 Intouch and have depression
and anxiety AND deserve a’pay raise when everyone else recieved one, including a $4.00/hour raise for certain
managers. To protect 24/7 Intouch workers when a doctor has taken time to fill out paper work that protects the
natient fram 24/7 Intouch's itlenal nractices and hostile enviranment

Page4of 5 *
Case 1:20-cv-03664-GPG Document1 Filed 12/14/20’ USDC Colorado Page 5 of 6

4

Attachment of statement to page 4, so everything can be read.
Statement of Claim
1. American Disability Act

(7a12/19/18 -- sent email to Jerry Rodrigez, ops mgr, telling him Jake Rodgers,
mer, was having an affair with a subordinate named Paige. 1.) 12/22/18 -- in an
HR office, an HR rep, Jerry, ops mgr, Jake, mgr, wrote me up for being
unprofessional, but it was not a finals¢63 2/21/19 -- gave Diana, HR rep, disability
papers signed by my doctor and me.ctc! 5/04/19 -- Wes Bateman, director, made
me wait three days to book an Airbnb.¢d4 6/01/19 -- Wes Bateman, director,
never gave me a raise, when he gave everyone else a raise, including
management.tres 7/04/19 --. gave a three page letter to Diana, HR rep, about all
the bad things that were happening to me by management.cf7 07/30/19 --
written up by Diana and Wes Bateman for being unprofessional and racist. The
write up was given to me by David Clark, my last mgr, in a small office room.
Around 07/15/19, two black men would not give me my work key at the start of
my shift. These two men complained to HR. HR believed them.¢g2 07/30/19 --
same day, | turned on my recording device and went to Diana's office. Diana was
offensive and hostile towards me. Also oppressive. Ben Price was also in this
meeting.ch3 08/01/19 -- called to Andrew's office. Manager of HR is Andrew. |
turned my recording device on and learned | was fired.

2. Title VII of the Civil Rights Act of 1964

Ca" Kat Rubalcava, co worker at the time wanted more pay for herself, so she
spent three months at her work desk writing a petition for everyone to receive a
raise. She hardly did her regular work and management supported her petition
effort.€679In 06//2019, Wes Bateman, director, decided to give everyone a raise,
but me.
7 Case 1:20-cv-03664-GPG Document1 Filed 12/14/20 USDC Colorado Page 6 of 6

Pro Se 1 (Rev 12/16) Complaint for a Civil Case

 

V.- Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Street Address
State and Zip Code

’

Telephone Number
E-mail Address

12/14/2020

KM Roe

 

Kod, M Vo a
ae J

 

 

 

 

 

 

 

 

Page 5 of 5
